      Case 3:18-cr-00072-CRS Document 1 Filed 06/05/18 Page 1 of 5 PageID #: 1
                                                                                       FILED
                                                                                     VANESSA L. ARMSTRONG, CLERK


                             UNITED STATES DISTRICT COURT                                  JUN O5 2018
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE
                                                                                      U.S. DISTRICT COURT
                                                                                     WEST'N DIST. KENTUCKY


 UNITED STATES OF AMERICA                                      INDICTMENT

                                                     NO.        3: \~ - tr- 1 3.- CR s
 V.                                                            18   U.S.C.    §554
                                                               18   U.S.C.    §2
                                                               22   U.S .C.   §2778(b)(2)(c)
 JESUS RIVAS                                                   22   C.F.R.    §121.1



The Grand Jury charges:

                                            COUNTl
                          ( Unlawful Exportation/Smuggling ofFirearms)

         On or about and between August 1, 2016, and August 16, 2016, in the Western District of

Kentucky, and elsewhere, the defendant, JESUS RIVAS, aided and abetted by others, knowingly

received, concealed, bought, sold, and facilitated, the transportation, concealment, and sale, of the

following firearms :

         -   Anderson manufacturing AM-15 multi-caliber rifle, serial number 15077417;
         -   Smith & Wesson M&P 15 .223 caliber rifle, serial number SU15536;
         -   Ruger AR-556 5.56 millimeter rifle, serial number 850-80080;
         -   CMMG MOD4 SA .223 caliber rifle, serial number SA13754;
         -   Anderson manufacturing AM-15 multi-caliber rifle, serial number 16213951;
         -   Diamondback DB 15 multi-caliber rifle, serial number DB-1811117;
         -   Diamondback DB 15 multi-caliber rifle, serial number DB-1703473 ;
         -   Diamondback DB 15 multi-caliber rifle, serial number DB-18223Q.8; and
         -   Diamondback DB 15 multi-caliber rifle, serial number DB-1549865 ;
prior to exportation, knowing them to be intended for exportation contrary to the Arms Export

Control Act, a law and regulation of the United States.

         All in violation of Title 18, United States Code, Sections 2 and 554.
   Case 3:18-cr-00072-CRS Document 1 Filed 06/05/18 Page 2 of 5 PageID #: 2



                                  NOTICE OF FORFEITURE

       As a result of committing an offense in violation of Title 18·, United States Code, Section

554, as alleged in this Indictment, a felony punishable by imprisonment for more than one year,

the defendant, JESUS RIVAS, shall forfeit to the United States pursuant to Title 18, United States

Code, Section 981(a)(l)(C), and Title 28, United States Code, Section 2461, all firearms,

ammunition and proceeds of the offense, including, but not limited to: Anderson manufacturing

AM-15 multi-caliber rifle, serial number 15077417; Smith & Wesson M&P 15 .223 caliber rifle,

serial number SU15536; Ruger AR-556 5.56 millimeter rifle, serial number 850-80080; CMMG

MOD4 SA .223 caliber rifle, serial number SA13754; Anderson manufacturing AM-15 multi-

caliber rifle, serial number 16213951; Diamondback DB 15 multi-caliber rifle, serial number DB-

1811117; Diamondback DB 15 multi-caliber rifle, serial number DB-1703473 ; Diamondback DB

15 multi-caliber rifle, serial number DB-1822398 ; Diamondback DB 15 multi-caliber rifle, serial

number DB-1549865 and ammunition.

                                                      A TRUE BILL



                                                      FOREPERSON


  -f.LU 'M .    ~
RUSSELL M. COLEMAN
United States Attorney

RMK:JSD
    Case 3:18-cr-00072-CRS Document 1 Filed 06/05/18 Page 3 of 5 PageID #: 3



UNITED STATES OF AMERICA v. JESUS RIVAS


                                                    PENALTIES

Count 1:             M 10 yrs./$250,000/both/NM 3 yrs. Supervised Release
Forfeiture

                                                         NOTICE

                                                                           ITED STATES SHALL BE SUBJECT TO


SPECIAL ASSESSME TS

18 U.S.C. § 3013 requires that a special assessment shall be imposed for each count of a conviction of offenses committed
after November 11, 1984, as follows:

         Misdemeanor:       $ 25 per count/individual                       Felony: $100 per count/individual
                            $ I 25 per count/other                                  $400 per count/other



In addition to any of the above assessments, you may also be sentenced to pay a fine. Such fine is due immediately unless
the court issues an order requiring payment by a date certain or sets out an installment schedule. You shall provide the
United States Attorney's Office with a current mailing address for the entire period that any part of the fine remains
unpaid, or you may be held in contempt of court. 18 U.S.C. § 357 1, 3572, 3611 , 36 I 2

Failure to pay fine as ordered may subject you to the following :

         I. INTEREST and PENAL TIES as applicable by law according to last date of offense.

                   For offenses occurring after December 12, 1987:

No I TEREST will accrue on fines under $2,500.00.

INTEREST will accrue according to the Federal Civil Post-Judgment Interest Rate in effect at the time of sentencing.
This rate changes monthly. Interest accrues from the first business day following the two week period after the date a fine
is imposed.

PE AL TIES of:

I 0% of fine balance if payment more than 30 days late.

15% of fine balance if payment more than 90 days late.

         2.        Recordation of a LIEN shall have the same force and effect as a tax lien.

         3.        Continuous GARNISHME T may apply until your fine is paid.

         18 U.S.C. §§ 3612, 3613

If you WILLFULLY refuse to pay your fine, you shall be subject to an ADDITIONAL FI E of not more than the
greater of $10,000 or twice the unpaid balance of the fi ne; or IMPRISONMENT for not more than 1 year or both. 18
U.S.C. § 3615
     Case 3:18-cr-00072-CRS Document 1 Filed 06/05/18 Page 4 of 5 PageID #: 4



RESTITUTION

If you are convicted of an offense under Title 18, U.S.C., or under certain air piracy offenses, you may also be ordered to
make restitution to any victi m of the offense, in addition to, or in lieu of any other penalty authorized by law. 18 U.S.C. §
3663
APPEAL

If you appeal your conviction and the sentence to pay your fin e is stayed pending appeal, the court shall require:

1.        That you deposit the entire fine amount (or the amount due under an installment schedule during the time of your
appeal) in an escrow account with the U.S. Distri ct Court Clerk, or

2.       Give bond for payment thereof.

         18 U.S.C. § 3572(g)


PAYMENTS

If you are ordered to make payments to the U.S. District Court Clerk's Office, certified checks or money orders should be
made payable to the Clerk, U.S. Di strict Court and delivered to the appropriate division office listed below:

                   LOUISVILLE:                  Clerk, U.S. Di strict Court
                                                106 Gene Snyder U.S. Courthouse
                                                601 West Broadway
                                                Louisville, KY 40202
                                                502/625-3 500

                   BOWLING GREE                 Clerk, U.S . Di strict Court
                                                120 Federal Buildi ng
                                                241 East Main Street
                                                Bowling Green, KY 42101
                                                270/393-2500

                   OWE SBORO:                   Clerk, U.S . Di strict Court
                                                126 Federal Building
                                                423 Frederica
                                                Owensboro, KY 42301
                                                270/689-4400

                   PADUCAH:                     Clerk, U.S. District Court
                                                127 Federal Building
                                                501 Broadway
                                                Paducah, KY 42001
                                                270/415-6400

If the court finds that you have the present ability to pay, an order may direct imprisonment until payment is made.
Case 3:18-cr-00072-CRS Document 1 Filed 06/05/18 Page 5 of 5 PageID #: 5
            FORM DBD-34
            JUN.85


             No.


           - UNITED STATES DISTRICT COURT
                             Western District of Kentucky
                                      Louisville



                      THE UNITED STATES OF AMERICA
                                                vs.


                                        JESUS RIVAS



                           SUPERSEDING INDICTMENT

                                       Countl
                      Unlawful Exportation/Smuggling of Firearms
                                    18 u.s.c. §554

                                           Forfeiture



            A true bill.




                                                              Foreperson

            Filed in open court this 6th day ofJune, 201 8.


                                FILED
                             VANESSA L. ARMSTRONG, CLERK

                                                              Clerk


            Bail, $           U.S. DISTRICT COURT
                             WESTN DIST. KENTUCKY
